DETAILED ACTION
Status of Claims
	Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2014/0335441) in view of Okuno et al. (WO 2016/132811).
Okuno et al. (US 2018/0030607) is herein cited as the English equivalent to WO 2016/132811. 
Regarding claims 1 and 13, Tsukamoto discloses a method for producing a porous metallic body (title = a method for manufacturing a metallic component), comprising:
Providing a porous resin body [0037]-[0038] (= providing a sacrificial tooling structure having a component-defining surface region; the method of Tsukamoto produces a component based on the porous resin body therefore it teaches a component-defining surface region);  
Performing an electrically conductive treatment including coating a metal or multiple metals including aluminum [0039]-[0040] (= forming an electrically-conductive coating layer from a material composed of aluminum over the component-defining surface region);

	Performing a heat treatment step to cause the removal of the 3D network resin and cause thermal diffusion in the metal to produce NiAl for example wherein the structure is porous [0049]-[0056] (= removing the sacrificial tooling structure to form an internal void within the metallic body layer, and the electrically conductive coating layer lines the internal void; and further processing the metallic body layer to complete fabrication of the metallic component, the further processing including heat treating the electrically-conductive coating layer substantially concurrently with the removing of the sacrificial tool structure to form an aluminide coating on the metallic body layer); 
	The disclosure of Tsukamoto fails to disclose the metal powder as an alloy.
	In the same or similar field of producing a porous resin body using a conductive coating, electroforming and removal of the resin skeleton and heating, Okuno discloses the use of a nickel aluminum alloy powder as the electrically-conductive coating [0071]-[0078], [0096].  The subsequent step of heat treatment diffuses the combined metals into the completed body.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the metal powder or multiple metal powders of Tsukamoto with the alloy powder of Okuno for producing the same or similar predictable result.  It would have been obvious to one of ordinary skill in the art that the alloy metal powder would combine an additional metal after thermal diffusion.  The teachings of Tsukamoto and Okuno overlap in several aspects in the same field of endeavor.  Regarding the claimed “an alloy predominately composed of aluminum”, the claim language does not particularly point out a 
	Regarding claim 2, the electrically conductive coating of Tsukamoto provides the electrical contact for performing electroforming/electroplating [0062]-[0063].
	Regarding claim 3, Tsukamoto discloses a coating weight including 0.1 to 300 g/m2 for the electrically conductive coating [0043] and 100 to 600 g/m2 of the metal plated layer [0048] therefore it would be expected that the global average thickness of the metallic body layer to exceed that of the electrically conductive layer. 
Regarding claim 5, Tsukamoto removes the resin body without removal of the electrically conductive coating layer [0049]-[0054]. 
Regarding claim 7, Tsukamoto discloses wherein the removing of the porous resin results in a porous metallic body (= to form an internal void within the metallic component, the metallic body layer forming a shell substantially enclosing the internal void).  
Regarding claim 8, Tsukamoto depicts the porous metallic body with a substantially uniform wall thickness (Figure 1a).  
Claims 4, 10-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2014/0335441), in view of Okuno et al. (WO 2016/132811) and in further view of Schaedler et al. (WO 2016/100410). 
Regarding claim 4, Tsukamoto and Okuno disclose the claimed invention as applied above.  The combination does not disclose providing the sacrificial tooling comprising additive manufacturing. 
Schaedler discloses in the same or similar field of electroforming on a core template wherein the core template is formed by additive manufacturing to produce the 3D network having a complex shape (abstract, [0029], [0085]).  The core template is subsequently removed (Figure 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising providing a sacrificial tooling structure comprising additive manufacturing because Schaedler teaches producing a sacrificial core template comprising additive manufacturing to produce a complex 3D design. The sacrificial body and template are formed of the same or similar material (e.g. polymer).    
	Regarding claims 10-12 and 16-17, Schaedler discloses the production of an airfoil [0024].  Void spaces are present from the disclosure of Tsukamoto (i.e. porous body).  The porous resin material of Tsukamoto is removed from the openings created by the pores. Schaedler discloses the lightweight structures capable of withstanding high temperatures in multiple applications including aircraft propulsion applications [0005].  The claim ‘flow passage’ is directed towards the use of the claimed metallic component and does not further structurally limit the claimed metallic component.  Both Schaedler and Tsukamoto are inclusive of openings capable of performing as flow passages.  An airfoil is a component of a gas turbine engine. The selection of the opening is a matter of engineering design choice in regards to the location of the opening with the airfoil.  An airfoil-defining region is not particularly structurally limiting. 
Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2014/0335441), in view of Okuno et al. (WO 2016/132811) and in further view of Herbert Jr. et al. (US 4,781,799). 
Regarding claims 6 and 14, Tsukamoto and Okuno disclose the claimed invention as described above.  The combination fails to disclose applying a dielectric masking material to the sacrificial tooling structure as claimed. 
Herbert Jr. discloses a method of electroforming including forming an opening provided in one end of an electroformed member deposited on the end segment to facilitate removal of the electroformed membrane from the end mandrel by allowing air to enter.  Herbert Jr. teaches that the opening may be formed by masking an area at the free end of a mandrel segment and the mandrel is allowed to bleed where the end mask is utilized. Herbert Jr. indicates that the mask material is dielectric (e.g. wax) (Col. 11 lines 55-61).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying a dielectric masking material because Herbert Jr. teaches that a masking material may be applied to selectively electroform material onto a mandrel and after removal of the masking material, the mandrel may be removed from the openings formed by the applying the dielectric material.  A non-component defining surface region of the process of Herbert Jr. would be the masking material since the material is removed and electroforming does not take place at the site of the masking material.  
Regarding claim 15, void spaces are present in the disclosure of Tsukamoto.  The porous resin material of Tsukamoto is removed from the openings created by the pores.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2014/0335441), in view of Okuno et al. (WO 2016/132811), in view of Herbert Jr. et al. (US 4,781,799) and in further view of Schaedler et al. (WO 2016/100410).
Regarding claim 9, the combination of Tsukamoto, Okuno and Herbert Jr. disclose the claimed invention as applied to claim 6.  The combination fails to disclose production by additive manufacturing.
Schaedler discloses in the same or similar field of electroforming on a core template wherein the core template is formed by additive manufacturing to produce the 3D network having a complex shape (abstract, [0029], [0085]).  The core template is subsequently removed (Figure 6).  Schaedler further teaches that the core template may be produced by additive manufacturing of a polymer material.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising providing a non-component defining surface region (e.g. masking material) and a component defining surface region (e.g. where the electrically conducting coating is present) in order to design a complex 3D electroformed structure.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0010257 – aluminide and heating
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795